Pendleton, J.
charged the jury, drat no evidence was before them to prove, that actual threats were made use of x yet, the circumstance of the plaintiff’s demanding entrance, and coming into the defendant’s house with an armed party, and that, too, not long after he had received an injury from Huey, who must have been aware of the plaintiff’s indulging a resentment against him ;' this circumstance, he said, was sufficient to have awakened any man’s apprehensions, who might be placed in a similar situation. He thought, therefore, that any note or bond given, or contract made, when one of the contracting parties must evidently have been under these apprehensions, did not deserve the countenance of a court and jury. As to the liability of the other defendant Franklin, who signed as security for his neighbour Huey, under an idea that the contract was a validi one, if it was void against Huey, it was void against Franklin also.
Jury found for defendants.